ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 04/06/2022 have been entered and considered and are found persuasive.
Claims 1-3, 6, 8, 10, 12-14, 20-21, 23-25, and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of acquiring image data corresponding to a DICOM image file, the DICOM image file including a scan protocol, an examination information table, a sequence information table, and an image information table, wherein the examination information table, the sequence information table, and the image information table form an examination-sequence-image three-level data model, determining a configuration file based on the image data, the configuration file being configured to guide implementation of the processing instruction and being stored in a form of a DICOM tag, wherein determining the configuration file comprises: determining whether there is a matched configuration file by comparing the image data with one or more pieces of information in the DICOM tag, and in response to a determination that there is not a matched configuration file, parsing the scan protocol based on the examination-sequence-image three-level data model generating the configuration file based on the parsed scan protocol wherein the configuration file includes a name and a connection manner of each of one or more first filters, and the name and the connection manner of each of the one or more first filters are determined based on the parsed scan protocol, constructing a data processing pipeline based on the configuration file, executing a data processing process based on the data processing pipeline, the data processing process being generated based on the data processing pipeline, generating a processing result of the image data based on the executed data processing process, and storing the processing result of the image data in a first storage space.
For example, Chang teaches a system for executing script files to process medical images based on their modality type. Configuration/script files are used to process images and the processing is based on scan parameters. A data processing pipeline is coordinated by the script. When a type match is not found, the system reports that result. Chang does not teach processing an image when a specific match is not found. Spahn teaches medical image processing when no configuration file is present by determining image scan protocols like dose and current, and using machine learning to automatically determine the contrast parameters for processing (¶ 0021). Neither reference teaches newly added features such as storing the configuration file in the form of the DICOM image tag, and determining that there is a matched file by comparing with an image’s DICOM tag, and generating a configuration file that includes a name and connection manner of first filters based on the parsed scan protocol.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661